DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-6 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the seat air conditioner comprising: a housing disposed in a space formed below a seating portion of a seat and above a cabin floor surface inside a cabin; a compressor that compresses and discharges a refrigerant; a condenser that dissipates heat from the refrigerant discharged from the compressor; a decompressor that decompresses the refrigerant flowing out of the condenser; an evaporator that evaporates the refrigerant decompressed by the decompressor; and an air blower that blows air to be heat-exchanged with the refrigerant, the compressor, wherein the condenser, the decompressor, the evaporator, and the air blower are housed in the housing, the air blower is capable of drawing the air through a ventilation opening formed on an upper face of the housing, the seat air conditioner further comprising: a ventilation port that allows an inside and an outside of the housing to communicate with each other; a duct member through which the air flows by an operation of the air blower, the duct member having one end connected to the ventilation port; and a connection member through which the air flows, the connection member having one end connected to the ventilation opening and the other end 
The following references (US 20130165033 A1) to Fitzpatrick et al., and (US 20130145792 A1) to Toyama et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 4 and 5. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

04/07/2021